In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-15-00290-CV


                       EDDIE A. NUNNELLEY, JR., APPELLANT

                                            V.

                                  J. BEACH, APPELLEE

                          On Appeal from the 108th District Court
                                    Potter County, Texas
             Trial Court No. 104,482-E, Honorable Douglas Woodburn, Presiding

                                     August 7, 2015

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

       Appellant, Eddie A. Nunnelley, Jr., filed an appeal in the above-referenced cause

without paying the requisite filing fee. By letter dated July 23, 2015, this court directed

Nunnelley to pay the filing fee or file an affidavit of indigence, and if indigent, he must

comply with Chapter 14 by filing 1) an affidavit describing his previous filings and 2) a

certified copy of his inmate trust account. He was also told that the appeal would be

dismissed if he did not comply. TEX. R. APP. P. 42.3(c); see TEX. CIV. PRAC. & REM. CODE

ANN. § 14.002 (West Supp. 2014) (stating that Chapter 14 applies to appeals brought by
an inmate in an appellate court); Douglas v. Moffett, 418 S.W.3d 336 (Tex. App.—

Houston [14th Dist.] 2013, no pet.). In his response, Nunnelley filed an affidavit of

indigence and a certified copy of his inmate account. However, he failed to file an

affidavit describing his previous filings.

       The requirement to tender an affidavit complying with Chapter 14 of the Civil

Practice and Remedies Code is mandatory; the failure to do so is grounds for dismissal

of the lawsuit.   Douglas v. Moffett, 418 S.W.3d at 340; see also In re Anthony G.

Hereford, Jr., No. 07-14-00348-CV, 2014 Tex. App. LEXIS 11521, at *1-2 (Tex. App.—

Amarillo October 17, 2014, orig. proceeding) (holding that the failure to comply with

Chapter 14 subjected the mandamus proceeding to dismissal).

       Accordingly, we dismiss the appeal.


                                                    Brian Quinn
                                                    Chief Justice




                                             2